Citation Nr: 0628196	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  05-39 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nerve damage of the 
hands.

2.  Entitlement to service connection for liver cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from October 1986 to 
January 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA), that 
denied the benefits sought on appeal.

The case was advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her substantive appeal to the Board, received in December 
2005, the veteran requested a hearing at the RO before a 
Veterans Law Judge (VLJ).  This is referred to as a travel 
board hearing.  Then, in correspondence dated in June 2006, 
she advised that she was waiving her right to an in-person 
hearing with a VLJ, and instead, wished to have video 
conference hearing at the RO.  Her representative, in the 
motion to advance on the docket, dated in July 2006, 
reconfirmed the request for a video conference hearing.  The 
requested video conference hearing must be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video 
conference hearing at the RO before a VLJ 
at the Board.  


Upon completion of the requested development, and according 
to established appellate procedures, the case should then be 
returned to the Board for further consideration.  No action 
is required of the appellant until he receives further 
notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


